Order entered March 8, 2013




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-12-01497-CR

                           MICHAEL D'ANGELO MASON, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                         On Appeal from the 199th Judicial District Court
                                      Collin County, Texas
                              Trial Court Cause No. 199-80929-10

                                            ORDER
       The Court GRANTS court reporter Sheri J. Vecera’s motion for extension of time to file

the reporter’s record.

       We ORDER Ms. Vecera to file the reporter’s record on or before April 1, 2013.


                                                      /s/   LANA MYERS
                                                            JUSTICE